Michael E. Piston,
      Case         14205 se 36th Street #100Document 15-2 Filed 11/25/20 Page 1 of 1 Page ID #:32
             2:20-cv-10206-AB-GJS
Bellevue, WA 98006
Local Counsel: Arthur Minas
510 W. 6th St
Los Angeles, CA 90014




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
Tserendulam Batsukh                                                             CASE NUMBER

                                                                                                   2:20-cv-10206-AB-GJS
                                                                Plaintiff(s)
                                       v.
                                                                                    (PROPOSED) ORDER ON APPLICATION
 United States Citizenship and Immigration Services
                                                                                   OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Piston, Michael E.                                 of Michael E. Piston, Attorney at Law
Applicant’s Name (Last Name, First Name & Middle Initial)                          14205 se 36th street #100, Bellevue, WA 98006
646-845-9895                            2067706350
Telephone Number                         Fax Number
michaelpiston4@gmail.com
                              E-Mail Address                                       Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
Tserendulam Batsukh



Name(s) of Party(ies) Represented                                               Plaintiff(s)   Defendant(s)       Other:
and designating as Local Counsel
Minas, Arthur                                                                  of Weisz Immigration Law Group
Designee’s Name (Last Name, First Name & Middle Initial)                           510 W. 6th Street
       290517                    213-347-0025            213-623-2899
Designee’s Cal. Bar No.         Telephone Number           Fax Number

arthur@wilawgroup.com
                     E-Mail Address                                                Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
